Citation Nr: 1515384	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for back disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A review of the Veteran's electronic claims file reveals additional VA treatment records dated through April 2013, which have been reviewed by the RO and the Board in conjunction with the current appeal.


FINDINGS OF FACT

1. The RO denied the reopened claim for service connection for back disability, characterized as herniated lumbar disc, L5-S1, in an unappealed April 1981 rating decision. 

2. The evidence received since the April 1981 rating decision is cumulative and redundant of evidence already of record at the time of that decision.

3.  A cervical spine disability did not manifest in service and is not attributable to service; arthritis of the cervical spine did not manifest to a compensable degree within one year of discharge from service.

4.  A bilateral knee disability did not manifest in service and is not attributable to service; arthritis of the knees did not manifest to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1. The April 1981 rating decision denying the claim for service connection for herniated lumbar disc is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

 2. New and material evidence has not been received to reopen the claim of service connection for back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A cervical spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

4.  A bilateral knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a July 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection and the claim to reopen. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the July 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA treatment records, Social Security Administration (SSA) records and all identified and available private treatment records.

In addition, the Veteran was afforded VA examinations to determine the nature and etiology of the claimed back disability and cervical spine disability.

The Veteran has not been afforded a VA examination with respect to his claim for service connection for bilateral knee disability. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 
Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed bilateral knee disability, there is no evidence establishing an "in-service event" or indication that the current disability or current symptoms may be related to the alleged in-service event.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Claim to Reopen

The RO initially denied the Veteran's claim for service connection for herniated lumbar disc in a December 1970 rating decision.  A that time, the RO noted that the Veteran was hospitalized in November 1970 with a complaint of back pain for one month, and was diagnosed with herniated lumbar disc at the L5-S1 level.  The RO found no evidence that the Veteran's back condition arose in service or was precipitated by any incident of service.  

In January 1971, the RO again denied service connection for herniated lumbar disc, noting that while additional evidence, including letters from the Veteran to his family written during service noting report of back injury in February 1968 and statements from the Veteran and his family members describing his back symptoms in service and prior to the November 1970 hospitalization, there was insufficient evidence to establish any relationship between the any in-service back strain and the diagnosis of herniated disc in 1970.
In an April 1981 rating decision, the RO continued to deny the claim for service connection for herniated disc.  In so finding, the RO noted that recently received service treatment records showed a complaint of low back pain in January 1967 and a March 1968 report of a 15-year history of back pain.  However, the record did not show herniated disc until November 1970, with a one-month history of back pain.

The appellant was notified of the rating decision and of his appellate rights in an April 1981 letter. The appellant did not appeal that decision, and did not submit additional evidence within one year. That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).
The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the April 1981 rating decision, the recently received evidence includes additional VA outpatient treatment records dated through 2013, SSA records, additional private treatment records, a November 2012 VA opinion report and various written statements from the Veteran and family members.

The additional VA outpatient treatment records and private document complaints and treatment of low back pain, degenerative disc disease, degenerative arthritis of the lumbar spine and note a history of lumbar disc surgery.  SSA records and additional accompanying private treatment records also document complaints and treatment of back disability.  A September 1992 report notes progressive back pain.  A September 1996 report from Dr. G. notes a history of spondylitic changes, spinal stenosis, and degenerative joint disease.

The November 2012 VA opinion report reflect that a VA physician reviewed the claims file for opinion on the etiology of the claimed back disability.   The examiner noted a herniated disc with an onset in 1970.  The reviewing physician indicated that she reviewed the entire claims file, including the Veteran's service treatment records, letters from the Veteran during service, and post-service treatment records, and she cited to relevant findings in her report.  

Based on her review, she found that it appeared that the Veteran did have back pain while in Vietnam, presumably muscular strain related to activity, and he required little or no medical care at the time.  She noted that it is expect that muscular strain will resolve when the person is no longer performing the activities that cause the discomfort.  She further noted that he did not recall any treatment for back pain until November 1970 when he sought case for L5-S1 radiculopathy which began abruptly in October 1970.

She opined that it is not as least as likely as not that the disc herniation in 1970 was related to the muscular back pain during military service.  She noted that the two were different diagnoses and disc herniation is not attributable to muscular back pain.  Rather, she found that the Veteran's current back problems were related to the disc herniation in 1970, but not to the muscular back pain during service.  

Statements from the Veteran's son and daughter discuss their observations of the Veteran's struggles with pain and various injuries over the years, to include back pain. 

In his written statements, the Veteran reiterated that his initially injured his back in service, and that he continued to have problems following service until he eventually sought treatment in November 1970.  He reported continuous back problems since the initial injury.

To the extent to which the submitted evidence-to include SSA records, private treatment records, and VA treatment records- demonstrates treatment of a current disability, the claims were not previously denied on the basis of a lack of a current disability. Evidence that confirms a previously established fact is cumulative. The submitted treatment records do not document a diagnosis of arthritis manifest to a compensable degree within one year of service or a nexus to service.  In other words, the presence of a current disability was previously of record.  Alone and in connection with evidence previously assembled, this evidence reflecting treatment for the claimed back disability is duplicative rather than new and material. 38 C.F.R. § 3.156(a). Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

To the extent to which the Veteran submitted lay evidence of back injury and complaints in service, and of back complaints since service this evidence is likewise cumulative and redundant. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier). In support of his prior claim, the Veteran submitted statements that he initially injured his back in service, as well as statement from his family members describing his in-service complaints and complaints shortly after discharge.  Accordingly, these statements are cumulative and redundant of evidence previously of record.
Finally, as to the VA examination with opinion on the etiology of this claimed back disability, this opinion likewise does not provide a basis necessary to reopen the claim.  The VA examiner determined that the claimed back disability was less likely than not related to service.  Again, at the time of the prior final denial, there was evidence of in-service complaints and post-service diagnosis.  What is missing is a nexus between the in-service complaints and the current disability.  As such, the VA examiner's negative nexus opinion does not relate to an unestablished fact necessary to substantiate the claim.

In sum, the Veteran has not submitted new and material evidence that the Veteran's in-service complaints are related to his current back disability, arthritis manifested to a compensable degree within one year of discharge, or otherwise suggesting a relationship between currently diagnosed disability and his active service. Stated differently, at the time of the prior decision there was evidence of current disability and of in-service back complaints, but no evidence of a nexus to service other than the Veteran's lay opinion. The newly-submitted evidence is cumulative in nature and does not address these deficiencies.

Thus, the additional evidence received since the April 1981 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim. Accordingly, the Board finds that the claim for service connection for back disability is not reopened.

III.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes arthritis. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Board notes that the Veteran does not claim that his disabilities are the result of combat. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.
A.  Cervical Spine

The Veteran's service treatment records include no complaint, finding, or diagnosis referable to the neck or cervical spine.  On discharge examination in July 1969, the spine was noted to be normal.

The Veteran submitted copies of letters written to his family while serving in Vietnam.  In the letters, the Veteran described his duties of heavy physical labor in construction.  While he complained of back pain and general fatigue, he did not reference injury or complaints related to the neck or cervical spine. 

A July 1979 VA medical certificate reflects the Veteran's report that he injured his neck and right side of head in February 1979 and had persistent neck pain.  It was noted that he was involved in an altercation during which he was hit in the face and his head slammed into a brick wall. He felt something pop in his neck.  Since that time, he had pain in his neck radiating in the right arm.  He as assessed with possible right C6-7 herniated nucleus pulposus versus sprain.  

The Veteran underwent cervical myelogram in July 1980. At that time, it was noted that he had initially presented with a history of neck pain for the past 16 months, which radiated down into his right shoulder.  Cervical spine x-rays revealed minimal spur at the C6-7 level and EMG revealed C7 paraspinal spasm.   He underwent myelogram to evaluate any disc or impingement of the small spur on his nerve root; the findings were normal.

A September 1980 statement from private physician Dr. B. reflects that the Veteran was seen for complaints of neck and upper extremities pain.  It was noted that he suffered from degenerative intervertebral disc disease in the cervical spine.  X-ray studies showed changes at C6-7.

On VA examination in March 1981, the Veteran complained of upper back problems and right arm weakness.  It was noted that he had been assessed with intervertebral disc disease in the cervical spine.  

A November 1981 private treatment report reflects that the Veteran complained of neck pain and hand numbness.  His past history showed that he suffered from radiculitis in the neck from an assault by his brother-in-law with injuries in the neck in February 1979.  He was assessed with symptomatic osteoarthritis of the cervical spine.

A September 1992 private neurosurgical evaluation report reflects that the Veteran presented with a complaint of neck and shoulder pain, which he dated back to 12-13 years prior when he was injured by his brother-in-law.  An MRI revealed slight spur with loss of disc space height at C6-7 and old compression of the C6 vertebra.  CT scan demonstrated a slight bony protrusion at C6-7, but this was very small.  X-ray revealed a little spur in the foramen at C6-7.  

On VA examination in August 2011, the Veteran reported that his cervical spine problems first manifest in service, when he put a beam on a forklift and his neck got caught in the beam.  He stated that, after service, he got into a fight with his brother-in-law which caused an injury to the neck.

After interview and physical examination, the examiner diagnosed cervical spine degenerative joint disease.  The examiner indicated that she reviewed the claims file.  She found it less likely as not that the Veteran's cervical spine disability was caused by or a result of service, to include the claimed in-service injury, as there was no evidence of record.  In so finding, she noted that the Veteran's July 1969 discharge examination was normal with respect to the cervical spine, there was no evidence of chronic disability in the service treatment records as it related to the Veteran's cervical spine, and the service treatment records were absent of any complaints, evaluation or treatment for a neck disability or condition.  

VA treatment reports discuss continued complaints and treatment of cervical spine/neck pain.  In February 2012, the Veteran reported a greater than 30-year history of neck pain.

Given the evidence outlined above, the Board finds that the weight of the lay and medical evidence is against the claim for service connection for cervical spine disability.

The record does not document any cervical spine or neck complaints or disability until 1979, and the Veteran initially related onset of symptoms following a physical altercation with his family member, during which he was struck in the head.   At the time he initially sought treatment, he did not relate an earlier history of neck problems. The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, cervical spine pathology, to include arthritis, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity was not noted during service or within one year of separation.  38 C.F.R. § 3.303.  Furthermore, the Board finds that his reports were for treatment purposes and highly probative of the date of onset.

None of the probative evidence supports a finding of a relationship between the Veteran's service and his cervical spine disability. The Veteran's post-service private and VA treatment records do not relate his neck or cervical spine problems to service and rather indicate that his current cervical spine disability is related to post-service injury. In addition, the only opinion on the matter is that of the August 2011 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's cervical spine disability and his service. Thus, the only credible, probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

The Board has considered the Veteran's written statements and to the effect that his neck problems first manifest as a result of heavy labor related to construction and lifting objects, and that he has experienced these symptoms continuously since service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In this case, his statements as to continuity of symptomatology are outweighed by the other evidence of record. Here, the available service treatment records do not document any complaints with regard to the neck in service or for many years thereafter. When the Veteran initially sought treatment in 1979, he did not express continuous neck problems or symptoms since service, rather, there was a report of recent onset following a physical altercation.  The appellant has not been a consistent historian and the report of an in-service onset is not credible.

To the extent that the Veteran advances his own interpretation of his medical condition, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the August 2011 VA examination. Furthermore, we find the lay evidence to be inconsistent with the service treatment records and post-service treatment records relating onset of symptoms many years after service. Such lay evidence is not credible.

The above evidence also reflects that arthritis was not noted, diagnosed or manifest within one year of separation.  Therefore, entitlement to service connection for a knee disability is not warranted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cervical spine disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

C.  Bilateral Knee

The Veteran's service treatment records include no complaint, finding, or diagnosis referable to the knees.  On discharge examination in July 1969, the lower extremities were noted to be normal.

A July 1989 report from the Fairview Hospital reflects that the Veteran was seen after a fall at work which resulted in locking and giving out of the medial aspect of the left knee. It was noted that he had a history of intermittent locking the past which he was able to correct by manipulating his knee.  He was diagnosed with tear of the medial meniscus with intermittent locking.

In July 1989, the Veteran underwent surgery for tear of the posterior horn of the right medial meniscus.  It was noted that he had a 4-year history of intermittent locking and giving out of the knee localized to the medial compartment.

The Veteran's June 1992 SSA disability report reflects that he had undergone left knee surgery due to injury.

A September 1992 private neurosurgical evaluation reflects that the Veteran underwent some knee surgery in approximately 1991.  

A May 2009 VA outpatient treatment report reflects that the Veteran was undergoing evaluation for bilateral knee replacement, which he subsequently underwent in October 2009.

Continued VA outpatient treatment records reflect diagnosis of degenerative joint disease, status post bilateral total knee arthroplasty.

In various written statements, the Veteran reported that he originally injured his knees in Vietnam and it had been locking up for many years before he underwent surgery. 

Upon careful review of the record, the Board finds that service connection for bilateral knee disability must be denied. The record reflects remote post-service diagnosis of tears of the medial meniscus and subsequent diagnosis of degenerative joint disease, status post bilateral total knee arthroplasty.

However, there is no evidence that the Veteran's bilateral knee disability had its onset in service or is otherwise related to service. The service treatment records are silent for knee-related complaints or diagnosis. In fact, the lower extremities were noted to be normal on discharge examination.  The first evidence of this disability was in 1989.  See Maxson, 230 F.3d at 1333 (Fed. Cir. 2000). See 38 C.F.R. § 3.303(b). Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current knee disabilities and service. Based upon the cumulative record, we conclude that a bilateral knee disability, to include arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As regards the Veteran's report that he had knee pain and complaints in service, suggestive of continuous disability since service, the Board acknowledges Veteran is competent to report symptoms and treatment, present and past.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge"). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau 492 F.3d at 1372; see Buchanan, 451 F.3d at 1331. However, in this case, the Board finds that the Veteran's assertions of knee-related symptoms in and since service are not credible. 

Although the Veteran suggests that he has had continuous symptoms since service, such remote report is inconsistent with normal findings at separation. The Veteran's report of continuous symptoms is further inconsistent with his denial of a pertinent history following service when otherwise seeking medical attention for his knee complaints. 

The Board is faced with more than a mere silent record. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333; Savage v. Gober, 10 Vet. App. 488, 498 (1997) . The post service assertions are inconsistent with the contemporaneous history noted at the time of his service. The Veteran's assertion of knee symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995). 

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing knee symptoms since service are not credible. Therefore, his statements have minimal probative value. 

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence reflects normal evaluation, and shows no indication that the Veteran had any knee-related symptoms in service. Notably, the Veteran's post-service treatment records do not include a history of knee-related complaints in service. The service treatment records and private and VA medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The medical evidence of record shows no indication that the Veteran has a bilateral knee disability related to service. 

In short, a bilateral knee disability was not noted during service, there is no credible evidence demonstrating a continuity of symptomatology, and there is no competent or credible evidence indicating a positive link between the Veteran's current disability and any event in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral knee disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

The application to reopen the claim for service connection for back disability is denied.

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for bilateral knee disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


